                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 HARRIET FORESTIERI,                          )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )   No. 18-1171 (MN)
                                              )
 WENDOVER, INC.                               )
                                              )
                       Defendant.             )

                                    MEMORANDUM OPINION

Daniel C. Herr, LAW OFFICE OF DANIEL C. HERR LLC, Wilmington, DE 19801; Neelima Vanguri,
Sidney L. Gold, SIDNEY L. GOLD & ASSOCIATES, P.C., Philadelphia, PA – attorneys for Plaintiff

Kevin A. Guerke, BAIRD MANDALAS BROCKSTEDT, LLC, Wilmington, DE – attorneys for
Defendant




April 24, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

       Before the Court is a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), filed by

Defendant Wendover, Inc. (“Defendant” or “Wendover”) (D.I. 10), alleging that Plaintiff

Forestieri’s (“Plaintiff” or “Forestieri”) First Amended Complaint (“Amended Complaint”)

(D.I. 9) fails to state a claim upon which relief can be granted. Plaintiff opposes the motion. For

the reasons set forth below, Defendant’s motion to dismiss the Amended Complaint will be

granted-in-part and denied-in-part.

I.     BACKGROUND

       Plaintiff filed her original Complaint on August 3, 2018. (D.I. 1). On September 20, 2018,

Defendant moved to dismiss that Complaint. (D.I. 7). In lieu of responding to the motion, Plaintiff

filed an Amended Complaint on October 10, 2018. (D.I. 9). The Amended Complaint asserts

violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C.§ 12101, et. seq., the Age

Discrimination in Employment Act, (“ADEA”), 29 U.S.C. §621 et seq., and the Family and

Medical Leave Act (“FMLA”), 29 U.S.C. 2601, et seq. (Id. ¶ 2).

       Forestieri, a sixty-nine-year-old individual, was employed by Defendant from 1999 until

October of 2016. (Id. ¶ 9). The Amended Complaint alleges that throughout her employment with

Defendant, she “held the position of General Manager and at all times maintained a satisfactory

job performance rating.” (Id. ¶ 10). Plaintiff alleges that on May 24, 2016, she fell at her home

and suffered a wrist facture, which led to difficulties “lifting, grasping, performing manual tasks,

and musculoskeletal function[ing].” (Id. ¶ 11). Plaintiff alleges that she contacted her supervisor,

Frank Germann (“Germann”) “to inquire about disability leave” and to inform him that “she would

not be able to work for the next three (3) to four (4) months.” (Id. ¶ 13). She alleges that Germann

instructed her “to take the time off to allow her injury to properly heal.” (Id.) Plaintiff further




                                                 1
alleges that during her leave she remained in contact with her supervisor and “at all times expressed

her intent to return to work as soon as she was medically cleared to do so.” (Id. ¶ 16). On

September 2, 2016, Plaintiff informed Germann that she would be able to return to work around

September 26, 2016. (Id. ¶ 17). The Amended Complaint alleges “[f]or the period of time that

Plaintiff required additional leave beyond her FMLA leave, she requested the same as a reasonable

accommodation for her disability.” (Id.). On September 21, 2016, Plaintiff was approved by her

doctor to return to work on September 26, 2016 without restriction. (Id. ¶ 18). Plaintiff returned

to work on September 26, 2016. (Id. ¶ 19).

       The Amended Complaint alleges that, upon returning to work, Plaintiff met with “Rob

Beaver (“Beaver”), Vice-President, and Gerald Hoffner (“Hoffner”), Regional Director,” at which

time she was informed that she would be demoted to the role of assistant manager and that her

salary would decrease from $65,000 to $35,000. (Id. at ¶ 20). Plaintiff alleges that Beaver

explained the change was because Plaintiff “had been out for a while and [he was] concerned that

[she] will not be able to perform the job because when [Beaver] came back to Wendy’s [he] had a

hard time and [she] was older than [him].” (Id.). Plaintiff further alleges that Beaver stated that

“we weren’t even sure you [Plaintiff] were coming back because there was no communication

from you.” (Id. ¶ 22). Plaintiff alleges that Beaver told her that she would be replaced by Anthony

Kemsky (“Kemsky”) – an Assistant Manager, who was “a similarly-situated, significantly

younger, non-disabled individual” – and that she would be transferred to the University Plaza

Wendy’s location. (Id. ¶¶ 20-21).

       The Amended Complaint alleges that Plaintiff reported to the University Plaza Wendy’s

location on October 3, 2016 and “expressed concern to Beaver that she had not been formally

trained to use the newly renovated facility.” (Id. ¶ 23). Plaintiff alleges that Beaver “voiced




                                                 2
apprehension that Plaintiff Forestieri would not be able to complete work related tasks because of

her age.” (Id.). Plaintiff further alleges that, on October 6, 2016, Beaver and Hoffner called

Plaintiff into a meeting and again “expressed concern that Plaintiff Forestieri would not be able to

do her job because of her age and her time off related to her disability.” (Id. ¶ 24).

       The Amended Complaint contends that “Forestieri believes and therefore avers that the

Defendant demoted Plaintiff Forestieri on the basis of her age (69), her actual and/or perceived

disability and/or record of impairment (Wrist Fracture, Nerve Damage), and/or in retaliation for

Plaintiff Forestieri’s requests for reasonable accommodations.” (Id. ¶ 25). Plaintiff alleges she

was unlawfully terminated on October 5, 2016. (Id. ¶ 9).

II.    LEGAL STANDARD

       When presented with a motion to dismiss for failure to state a claim pursuant to

Rule 12(b)(6), district courts conduct a two-part analysis. Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009). First, the Court separates the factual and legal elements of a claim,

accepting “all of the complaint’s well-pleaded facts as true, but [disregarding] any legal

conclusions.” Id. at 210-11. Second, the Court determines “whether the facts alleged in the

complaint are sufficient to show . . . a ‘plausible claim for relief.’” Id. at 211 (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009)).

       “To survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief

above the speculative level on the assumption that the allegations in the complaint are true (even

if doubtful in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Dismissal under Rule 12(b)(6) is appropriate if a

complaint does not contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570); see also




                                                   3
Fowler, 578 F.3d at 210. A claim is facially plausible “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. The Court is not obligated to accept as true “bald assertions” or

“unsupported conclusions and unwarranted inferences.” Morse v. Lower Merion Sch. Dist., 132

F.3d 902, 906 (3d Cir. 1997); Schuylkill Energy Res., Inc. v. Pennsylvania Power & Light Co., 113

F.3d 405, 417 (3d Cir. 1997). Instead, “[t]he complaint must state enough facts to raise a

reasonable expectation that discovery will reveal evidence of [each] necessary element” of a

plaintiff’s claim.   Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321

(3d Cir. 2008) (internal quotation marks omitted).

III.   DISCUSSION

       A.      Count 1: ADA – Actual and/or Perceived Disability and/or Record of
               Impairment Discrimination, Retaliation

       “[T]o establish a prima facie case of discrimination under the ADA, the plaintiff must

show: (1) he is a disabled person within the meaning of the ADA; (2) he is otherwise qualified to

perform the essential functions of the job, with or without reasonable accommodations by the

employer; and (3) he has suffered an otherwise adverse employment decision as a result of

discrimination.” Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999) (quoting

Gaul v. Lucent Technologies, 134 F.3d 576, 580 (3d Cir. 1998)). Here, Plaintiff alleges that

Defendants violated the ADA by “subjecting Plaintiff Forestieri to unlawful discrimination on the

basis of her actual and/or perceived and/or record of impairment (Wrist Fracture, Nerve Damage), 1

failing to accommodate Plaintiff Forestieri, failing to engage in the interactive process with




1
       Multiple times Plaintiff refers to her impairment with the parenthetical “wrist facture, nerve
       damage,” but there are no allegations or facts describing any purported nerve damage.


                                                  4
Plaintiff Forestieri, and retaliating against Plaintiff Forestieri for requesting a reasonable

accommodation.” (D.I. 9 ¶ 27)

               1.      Disability

       Under the ADA, “[a] ‘disability’ is defined as: ‘(A) a physical or mental impairment that

substantially limits one or more of the major life activities of [an] individual; (B) a record of such

impairment; or (C) being regarded as having such an impairment.’” Taylor, 184 F.3d at 305-06

(citing 42 U.S.C. § 12102(2)). Here, Plaintiff has not alleged facts necessary to state a plausible

claim under any of these formulations.

       The Amended Complaint does not sufficiently allege that Plaintiff has a physical or mental

impairment that substantially limits any of her major life activities. “A ‘temporary non-chronic

impairment of short duration is not a disability covered by the [Acts].’” Macfarlan v. Ivy Hill SNF,

LLC, 675 F.3d 266, 274 (3d Cir. 2012) (quoting Rinehimer v. Cemcolift, Inc., 292 F.3d 375, 380

(3d Cir. 2002)). Courts have found that durations of four and seven months are not of sufficient

duration to qualify as an ADA disability. See e.g., id. at 274-75; Colwell v. Suffolk County Police

Dept., 158 F.3d 635, 646 (2nd Cir. 1998). Here, Plaintiff alleges that she injured her wrist on

May 24, 2016 and “was approved by her doctor to return to work full time with no restrictions on

September 26, 2016.” (D.I. 9 ¶¶ 11, 18) (emphasis added). She does not allege that her wrist

injury caused physical impairment after she was cleared by her doctor, or that it was a long-term

or chronic injury. Thus, Plaintiff’s four-month impairment, which concluded when her own doctor

cleared Plaintiff to return to work without restriction, is not a physical impairment under the ADA.

       Moreover, “Congress included ‘record of’ disability claims in the ADA to ensure that

employees could not be subjected to discrimination because of a recorded history of disability.”

Eshelman v. Agere Sys., Inc., 554 F.3d 426, 436–37 (3d Cir. 2009). “A plaintiff attempting to




                                                  5
prove the existence of a ‘record’ of disability still must demonstrate that the recorded impairment

is a ‘disability’ within the meaning of the ADA.” Tice v. Ctr. Area Transp. Auth., 247 F.3d 506,

513 (3d Cir. 2001). In Eshelman, the Third Circuit stated, “if the record at issue does not reference

a disability or condition covered by the ADA, [Defendant] is not liable even if it did rely on that

record in making the adverse employment decision.” 554 F.3d at 437. Here, where Plaintiff’s

four-month wrist injury is not a disability under the ADA, she cannot state a record of impairment

claim upon which relief may be granted.

       Finally, the Amended Complaint does not sufficiently allege that Plaintiff was regarded by

Defendant as disabled. “An individual meets this ‘regarded as’ requirement if he or she establishes

that he or she has been subject to an action the ADA prohibits ‘because of an actual or perceived

physical or mental impairment whether or not the impairment limits or is perceived to limit a major

life activity.’” Budhun v. Reading Hosp. & Med. Ctr., 765 F.3d 245, 259 (3d Cir. 2014) (quoting

42 U.S.C. § 12102(3)(A)). “The statute curtails an individual’s ability to state a ‘regarded as’

claim if the impairment is ‘transitory and minor,’ which means it has an ‘actual or expected

duration of six months or less.’” Id. (citing § 12102(3)(B)). While a Defendant may not ordinarily

raise an affirmative defense – like transitory and minor impairment 2 – at the motion to dismiss



2
       29 C.F.R. § 1630.15(f) (stating under defenses those “[c]laims based on transitory and
       minor impairments under the ‘regarded as’ prong. It may be a defense to a charge of
       discrimination by an individual claiming coverage under the ‘regarded as’ prong of the
       definition of disability that the impairment is (in the case of an actual impairment) or would
       be (in the case of a perceived impairment) ‘transitory and minor.’ To establish this defense,
       a covered entity must demonstrate that the impairment is both ‘transitory’ and ‘minor.’
       Whether the impairment at issue is or would be ‘transitory and minor’ is to be determined
       objectively. A covered entity may not defeat ‘regarded as’ coverage of an individual
       simply by demonstrating that it subjectively believed the impairment was transitory and
       minor; rather, the covered entity must demonstrate that the impairment is (in the case of an
       actual impairment) or would be (in the case of a perceived impairment) both transitory and
       minor. For purposes of this section, ‘transitory’ is defined as lasting or expected to last six
       months or less.”).


                                                 6
stage, such a defense may be considered “if the defense is apparent on the face of the complaint.”

Id. (citing Ball v. Famiglio, 726 F.3d 448, 459 n.16 (3d Cir. 2013)). Here, as discussed above, the

Amended Complaint alleges that Plaintiff’s impairments lasted four months at which time she was

medically cleared to return to work without restrictions. Based on the time to recover and the

nature of her injury, this impairment was objectively transitory and minor. See id. (referring an

approximately two month-long recovery from a broken hand “objectively transitory and minor”).

The Amended Complaint, moreover, includes no plausible allegations that Defendant treated

Plaintiff’s wrist injury as anything more than a minor and transitory injury that would keep her

from work for a few months. (See D.I. 9 ¶ 13 (“Plaintiff Forestieri informed Germann that, per

her doctor’s orders, she would not be able to work for the next three (3) to four (4) months.

Germann instructed Plaintiff Forestieri to take the time off to allow her injury to properly heal.”)).

Because Plaintiff has not sufficiently pleaded facts to show she is disabled under any formulation

of the definition in the ADA, she has failed to state a plausible claim for relief thereunder.

               2.      Accommodation

       To the extent that Plaintiff alleges that Defendant failed to accommodate her disability, she

has again failed to state a claim. An employer commits unlawful discrimination under the ADA

if the employer does “not mak[e] reasonable accommodations to the known physical or mental

limitations of an otherwise qualified individual with a disability who is an applicant or employee,

unless [the employer] can demonstrate that the accommodation would impose an undue hardship

on the operation of the business of [the employer].” 42 U.S.C. § 12112(b)(5)(A). A failure to

accommodate claim requires a plaintiff to show “‘(1) he is a disabled person within the meaning

of the ADA; (2) he is otherwise qualified to perform the essential functions of the job, with or

without reasonable accommodations by the employer; and (3) he has suffered an otherwise adverse




                                                  7
employment decision as a result of discrimination’ . . . [which] in this context include[s] refusing

to make reasonable accommodations for a plaintiff's disabilities.” Hohider v. United Parcel Serv.,

Inc., 574 F.3d 169, 186-87 (3d Cir. 2009) (quoting Williams v. Phila. Housing Auth. Police Dep’t,

380 F.3d 751, 761 (3d Cir. 2004)). Here, Plaintiff cannot state a failure to accommodate claims

because, as discussed above, Plaintiff has failed to make a plausible showing that she is a disabled

person within the meaning of the ADA. Even accepting, arguendo, however, that Plaintiff is

disabled under one of the three categories expounded above, she has failed to make a showing that

Defendant refused to make a reasonable accommodation.

       First, Plaintiff has not plausibly alleged that Defendant refused to accommodate her wrist

injury. The Third Circuit has made clear that an individual must put a covered employer on notice

of a request for an accommodation, stating “while the notice [of a desire for an accommodation]

does not have to be in writing, be made by the employee, or formally invoke the magic words

‘reasonable accommodation,’ the notice nonetheless must make clear that the employee wants

assistance for his or her disability.” Jones v. United Parcel Serv., 214 F.3d 402, 408 (3d Cir. 2000)

(quoting Taylor, 184 F.3d at 313). Plaintiff’s sole allegation regarding accommodation states, in

its entirety, that “[f]or the period of time that Plaintiff required additional leave beyond her FMLA

leave, she requested the same as a reasonable accommodation for her disability.” (D.I. 9 ¶ 17).

Plaintiff’s conclusory assertion is insufficient to state a plausible claim that she made clear to the

Defendant that she required assistance for any disability or that Defendant then refused to grant

that request. Thus, Plaintiff cannot maintain a claim under the ADA for failure to accommodate. 3




3
       Similarly, Plaintiff’s allegations that Defendant failed to engage in an interactive process
       for a reasonable accommodation and retaliated against Plaintiff for requesting a reasonable
       accommodation – both being premised on a request for reasonable accommodation – also
       fail.


                                                  8
       Plaintiff also cannot claim failure to accommodate pursuant to a “regarded as” definition

of disability. The 2008 Amendments to the ADA added a provision which provides that employers

“need not provide a reasonable accommodation . . . to an individual who meets the definition of

disability in [Section 12102(1)(C): “regarded as having an impairment”].” 42 U.S.C. § 12201(h);

see also Robinson v. First State Cmty. Action Agency, --- F.3d ---, 2019 WL 1431924, at *3

(3d Cir. Apr. 1, 2019) (“an individual who demonstrates that she is ‘regarded as’ disabled, but who

fails to demonstrate that she is actually disabled, is not entitled to a reasonable accommodation.”).

Thus, to the extent that Plaintiff alleges a failure to accommodate based on a “regarded as”

definition of disability, her claim is prohibited and does not state a claim upon which relief may

be granted.

       For the above reasons, Defendant’s motion to dismiss Count I of the Amended Complaint

will be granted.

       B.      Count 2: ADEA – Age Discrimination

       “As applied to ADEA cases, the plaintiff establishes a prima facie case by showing that

(1) he is over 40, (2) he is qualified for the position in question, (3) he suffered an adverse

employment decision, and (4) he was replaced by a sufficiently younger person to create an

inference of age discrimination.” Sempier v. Johnson & Higgins, 45 F.3d 724, 728 (3d Cir. 1995)

(citing Chipollini v. Spencer Gifts, Inc., 814 F.2d 893, 897 (3d Cir. 1987)). Here, Plaintiff

sufficiently alleges that she meets the first and second elements stated above. She alleges that she

is 69 years old 4 and that she held the position of “General Manager” for more than sixteen years,

where she “maintained a satisfactory job performance rating.” (D.I. 9 ¶¶ 9-10).



4
       Though it is not entirely clear whether Plaintiff was 69 years old at the time of the alleged
       discrimination or when she filed this case two years later, the issue is immaterial as both
       are above the threshold required for an ADEA claim.


                                                 9
       Though a closer call, the Court also finds that Plaintiff has sufficiently pleaded facts to

plausibly state an adverse employment decision. The Third Circuit has defined an adverse

employment decision as “an action that ‘alters the employee’s compensation, terms, conditions, or

privileges of employment, deprives him or her of employment opportunities, or adversely affects

his or her status as an employee.’” Budhun, 765 F.3d at 257 (quoting Robinson v. City of

Pittsburgh, 120 F.3d 1286, 1300 (3d Cir. 1997)). Here, the Amended Complaint alleges that

Plaintiff suffered adverse employment decisions when (1) she was removed from her general

manager job and transferred to an assistant manager position at a separate location and (2) upon

her “unlawful termination.” 5 (D.I. 9 ¶¶ 9, 20). More specifically, Plaintiff alleges that she was

demoted to a lesser position and her salary was decreased from $65,000 to $35,000. (Id. ¶ 20).

       Defendant argues that Plaintiff cannot show an adverse employment actions because “[t]he

FMLA does not require Wendover to protect Plaintiff’s job beyond 12 weeks.” (D.I. 11 at 8). In

support of this contention, Defendant cites a nonprecedential Third Circuit opinion which states

“[i]f the employee is not able to return to work after twelve weeks, however, the employer may

terminate the employee.” See Katekovich v. Team Rent A Car of Pittsburgh, Inc., 36 F. App’x

688, 690 (3d Cir. 2002). A number of district courts in this circuit, however, have not applied

Katekovich as a bar to FMLA retaliation suits when a Plaintiff could not immediately return to

work after FMLA leave. See McDonald v. SEIU Healthcare Pennsylvania, No. 13-2555,

2014 WL 4672493, at *16 n.21 (M.D. Pa. Sept. 18, 2014) (stating “a plaintiff’s ability to state a




5
       Plaintiff’s allegation that she was “unlawfully” terminated is largely conclusory and
       unsupported by any facts. Though the Court must accept all of the Amended Complaint’s
       well-pleaded facts as true, it must also disregard any legal conclusions. Calling the end of
       her employment an “unlawful termination,” without any facts is insufficient to state an
       adverse employment decision with respect to any purported termination.


                                               10
retaliation claim does not depend on her ability to return to work” and citing numerous district

court cases after Katekovich).

       Moreover, in Budhun, the plaintiff took approved FMLA leave followed by a period of

non-FMLA leave, after which, she was replaced by another employee. 765 F.3d at 257. After the

district court granted a summary judgment in favor of defendant – partly because of Plaintiff’s

inability to return to work at the conclusion of the FMLA leave period – the Third Circuit reversed,

holding that the plaintiff could be found to have suffered an adverse employment action. Id. at

257-58. So too, here, Plaintiff alleges that upon her return to work, she was informed that she had

been demoted and replaced by the former assistant manager. Applying the rationale of Budhun,

the Court finds that Plaintiff has alleged an adverse employment action with respect to her

demotion. At this stage in the proceedings, the allegations of demotion from general manager to

assistant manager and a pay cut of $30,000 are sufficient to plead an adverse employment decision.

       Finally, although the Amended Complaint meets the first three elements of an ADEA

claim, it fails to plead that Plaintiff was replaced by a sufficiently younger person to create an

inference of age discrimination by Defendant. The Amended Complaint contends that Plaintiff

was informed that “she would be replaced by Kemsky, a similarly-situated, significantly younger,

non-disabled individual.” (D.I. 9 ¶ 20) (emphasis added). Whether a person is “sufficiently

younger” is a factual question based in the age difference between Plaintiff and her replacement.

See Maxfield v. Sinclair Int’l, 766 F.2d 788, 793 (3d Cir. 1985) (holding “replacement by an

employee more than 20 years younger was sufficient” to establish the fourth element of the prima

facie test.); Healy v. N.Y. Life Ins. Co., 860 F.2d 1209 (3d Cir. 1988) (holding a nine-year age

difference was sufficient to establish the prima facie case of age discrimination); Barber v. CSX

Distrib. Servs., 68 F.3d 694, 699 (3d Cir. 1995) (holding an eight-year difference between plaintiff




                                                11
and person hired as replacement could support a finding that the person hired for the job at issue

was sufficiently younger than the plaintiff); but see Lloyd v. City of Bethlehem, No. 02-830,

2004 WL 540452, at *6 (E.D. Pa. Mar. 3, 2004) (stating “[t]he caselaw in this Circuit consistently

holds that an age gap of less than five years is, as a matter of law, insufficient to establish fourth

element of the prima facie test.”). When a plaintiff fails to allege the age of a replacement, courts

in this circuit have found that a complaint cannot raise an inference of age discrimination.

See Andras v. Borough of Laceyville, Pa., No. 14-2094, 2015 WL 4488359, at *5 (M.D. Pa.

July 23, 2015); Klikus v. Cornell Iron Works, Inc., No. 13-468, 2014 WL 496471, at *5 (M.D. Pa.

Feb. 6, 2014) (“plaintiff's amended complaint fails to establish an inference of age discrimination

because plaintiff has failed to allege the age of his replacement”).

       Here. Plaintiff alleges nothing about Kemsky beyond the bald allegation that he is

“significantly younger.” Simply reciting language mimicking the fourth element of a prima facie

case for an ADEA claim is insufficient to meet the pleading standards. Thus, the Court finds that

Plaintiff has failed to plead a plausible claim of age discrimination against Defendant. Defendant’s

motion to dismiss Count II will be granted.

       C.      Count 3: FMLA

       To state a claim for retaliation under FMLA, Plaintiff must allege that (1) she took FMLA

leave, (2) she suffered an adverse employment decision, and (3) the adverse decision was casually

related to her leave. See Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 146 (3d Cir.

2004). Plaintiff alleges that, after her May 24, 2016 injury, she inquired with her supervisor about

disability leave and was told to take time off to “allow her injury to properly heal.” (D.I. 9 ¶¶ 11,

13). Plaintiff remained on leave until September 26, 2016. (Id. ¶¶ 17, 19). These facts sufficiently

plead the first element of an FMLA retaliation claim. As discussed above, the Amended Complaint




                                                 12
has also sufficiently pleaded an adverse employment decision via her removal from the general

manager position and reduction in pay following her FMLA leave.

        Thus, the remaining question is whether the Amended Complaint pleads causality between

her FMLA leave and the adverse employment decisions. The Court finds that it does. The

Amended Complaint alleges that Beaver, on September 26, 2016, informed Plaintiff that her

demotion and salary decrease were due to the fact that she “had been out for a while,” and that on

October 6, 2016, Beaver reiterated his concern that Plaintiff “would not be able to do her job

because of her age and her time off related to her disability.” (D.I. 9 ¶¶ 20, 24). These allegations

link Plaintiff’s adverse employment actions with the fact that she took protected FMLA leave and

are sufficient, at this stage, to raise a plausible claim for relief.

        Defendant’s motion to dismiss Count III will be denied.

IV.     CONCLUSION

        For the foregoing reasons, Defendant’s motion to dismiss (D.I. 10) is GRANTED-IN-

PART and DENIED-IN-PART. An appropriate order will follow.




                                                    13
